DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzillo et al. (US 2011/0241149 A1; pub. Oct. 6, 2011) in view of Von Kaenel (US 2019/0288026 A1; pub. Sep. 19, 2019).
Regarding claim 1, Mazzillo et al. disclose: an ionizing radiation detector (para. [0100]) comprising: a first common semiconductor substrate; a first plurality of single-photon avalanche diode (SPAD) microcell structures disposed at a top face of the first common semiconductor substrate (para. [0025]), each SPAD microcell structure of the first plurality of SPAD microcell structures comprising a first semiconductor junction that is reverse-biased beyond a first breakdown threshold for the first semiconductor junction (abstract, para. [0051]); a common anode connection and a common cathode connection to each of the SPAD microcell structures of the first plurality of SPAD microcell structures and configured to operate as an output (para. [0051]); and control circuitry connected to the first plurality of SPAD microcell structures and configured to: control biasing of the first plurality of SPAD microcell structures; and measure electrical characteristics of a signal provided on the output (para. [0025]). Mazzillo et al. are silent about: charge drift within the first common semiconductor substrate is not inhibited from exciting more than one of the SPAD microcell structures of the first plurality of SPAD microcell structures by isolation barriers.
In a similar field of endeavor, Von Kaenel discloses: charge drift within the first common semiconductor substrate is not inhibited from exciting more than one of the SPAD microcell structures of the first plurality of SPAD microcell structures by isolation barriers (para. [0078], [0101]) motivated by the benefits for charge multiplication (Von Kaenel para. [0085]).
In light of the benefits for charge multiplication as taught by Von Kaenel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mazzillo et al. with the teachings of Von Kaenel.
Regarding claim 8, Mazzillo et al. and Von Kaenel disclose: a single-photon avalanche diode (SPAD) array for an ionizing radiation detector comprising: a first common semiconductor substrate; a first plurality of SPAD microcell structures disposed at a top face of the first common semiconductor substrate, each SPAD microcell structure of the first plurality of SPAD microcell structures comprising a first semiconductor junction that is reverse-biased beyond a first breakdown threshold for the first semiconductor junction; a common anode connection and a common cathode connection to each of the SPAD microcell structure of the first plurality of SPAD microcell structures and configured to operate as an output for the SPAD array; wherein charge drift within the first common semiconductor substrate is not inhibited from exciting more than one of the SPAD microcell structures of the first plurality of SPAD microcell structures by isolation barriers (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 14, Mazzillo et al. and Von Kaenel disclose: controlling biasing of a first plurality of single-photon avalanche diode (SPAD) microcell structures disposed at a top face of a first common semiconductor substrate of an ionizing radiation detector, each SPAD microcell structure of the first plurality of SPAD microcell structures comprising a first semiconductor junction that is reverse-biased beyond a first breakdown threshold for the first semiconductor junction; receiving ionizing radiation at the ionizing radiation detector; permitting charge drift within a first common semiconductor substrate in response to receipt of ionizing radiation to excite one or more of the SPAD microcell structures of a first plurality of SPAD microcell structures, wherein the charge drift is not inhibited from exciting more than one of SPAD microcell structures of a first plurality of SPAD microcell structures by isolation barriers; and measuring electrical characteristics of a signal provided on an output, the output being a common anode connection and a common cathode connection to each of the SPAD microcell structures of the first plurality of SPAD microcell structures (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claims 2-3, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzillo et al. (US 2011/0241149 A1; pub. Oct. 6, 2011) in view of Von Kaenel (US 2019/0288026 A1; pub. Sep. 19, 2019) Finkelstein et al. (US 2009/0315135 A1; pub. Dec. 24, 2009).
Regarding claim 2, the combined references are silent about: each of the first plurality of SPAD microcell structures comprises an n-doped region at the top face of the first common semiconductor substrate, the n-doped region being disposed on a p-doped region.
In a similar field of endeavor, Finkelstein et al. disclose: each of the first plurality of SPAD microcell structures comprises an n-doped region at the top face of the first common semiconductor substrate, the n-doped region being disposed on a p-doped region (para. [0011]) motivated by the benefits for reduced dark current (Finkelstein et al. para. [0005]).
In light of the benefits for reduced dark current as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mazzillo et al. and Von Kaenel with the teachings of Finkelstein et al.
Regarding claim 3, the combined references are silent about: each of the first plurality of SPAD microcell structures comprises an p-doped region at the top face of the first common semiconductor substrate, the p-doped region being disposed on a n-doped region.
In a similar field of endeavor, Finkelstein et al. disclose: each of the first plurality of SPAD microcell structures comprises an p-doped region at the top face of the first common semiconductor substrate, the p-doped region being disposed on a n-doped region (para. [0011]) motivated by the benefits for reduced dark current (Finkelstein et al. para. [0005]).
In light of the benefits for reduced dark current as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mazzillo et al. and Von Kaenel with the teachings of Finkelstein et al.
Regarding claim 9, the combination of Mazzillo et al., Von Kaenel and Finkelstein et al. disclose: each of the first plurality of SPAD microcell structures comprises an n-doped region at the top face of the first common semiconductor substrate, the n-doped region being disposed on a p-doped region (the claim contains the same substantive limitations as claim 2, the claim is therefore rejected on the same basis).
Regarding claim 10, the combination of Mazzillo et al., Von Kaenel and Finkelstein et al. disclose: each of the first plurality of SPAD microcell structures comprises an p-doped region at the top face of the first common semiconductor substrate, the p-doped region being disposed on a n-doped region (the claim contains the same substantive limitations as claim 3, the claim is therefore rejected on the same basis).
Regarding claim 15, the combination of Mazzillo et al., Von Kaenel and Finkelstein et al. disclose: each of the first plurality of SPAD microcell structures comprises an n-doped region at the top face of the first common semiconductor substrate, the n-doped region being disposed on a p-doped region (the claim contains the same substantive limitations as claim 2, the claim is therefore rejected on the same basis).
Regarding claim 16, the combination of Mazzillo et al., Von Kaenel and Finkelstein et al. disclose: each of the first plurality of SPAD microcell structures comprises an p-doped region at the top face of the first common semiconductor substrate, the p-doped region being disposed on a n-doped region (the claim contains the same substantive limitations as claim 3, the claim is therefore rejected on the same basis).


Allowable Subject Matter
Claims 4-7, 11-13, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior arts fail to teach, disclose, suggest or make obvious: a top face of the first common semiconductor substrate is oriented in a first direction; wherein the ionizing radiation detector further comprises: a second common semiconductor substrate; a second plurality of SPAD microcell structures disposed at a top face of the second common semiconductor substrate, each SPAD microcell structure of the second plurality of SPAD microcell structures comprising a second semiconductor junction that is reverse-biased beyond a second breakdown threshold for the second semiconductor junction, the top face of the second common semiconductor substrate being oriented in a second direction that is facing the top face of the first common semiconductor substrate; and a visible light propagation gap between the top face of the first common semiconductor substrate and the top face of the second common semiconductor substrate; wherein the common anode connection and the common cathode connection are connected to each of the SPAD microcell structures of the second plurality of SPAD microcell structures.
Claims 5-7 would be allowable on the same basis as claim 4 for dependency reasons.
Regarding claim 11, the prior arts fail to teach, disclose, suggest or make obvious: the top face of the first common semiconductor substrate is oriented in a first direction; wherein the SPAD array further comprises: a second common semiconductor substrate; a second plurality of SPAD microcell structures disposed at a top face of the second common semiconductor substrate, each SPAD microcell structure of the second plurality of SPAD microcell structures comprising a second semiconductor junction that is reverse-biased beyond a second breakdown threshold for the second semiconductor junction, the top face of the second common semiconductor substrate being oriented in a second direction that is facing the top face of the first common semiconductor substrate; and a visible light propagation gap between the top face of the first common semiconductor substrate and the top face of the second common semiconductor substrate; wherein the common anode connection and the common semiconductor substrate; wherein the common anode connection and the common cathode connection are connected to each of the SPAD microcell structures of the second plurality of SPAD microcell structures.
Claims 12-13 would be allowable on the same basis as claim 11 for dependency reasons.
Regarding claim 17, the prior arts fail to teach, disclose, suggest or make obvious: receiving, through a visible light propagation gap, visible light photons generated by the one or more of the SPAD microcell structures of the first plurality of SPAD microcell structures that are excited by the charge drift, the visible light photons being received by one or more of a second plurality of SPAD microcell structures disposed at a top face of a second common semiconductor substrate, each SPAD microcell structure of the second plurality of SPAD microcell structures comprising a second semiconductor junction that is reverse-biased beyond a breakdown threshold for the second semiconductor junction; wherein the top face of the first common semiconductor substrate is oriented in a first direction and the top face of the second common semiconductor substrate is oriented in a second direction that is facing the top face of the first common semiconductor substrate.
Claims 18-20 would be allowable on the same basis as claim 14 for dependency reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884